Order entered May 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00375-CV

                             IN RE JEREMIAH PARKS, Relator

                   Original Proceeding from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-00112-B

                                            ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and respondent file their responses, if any, to the petition for writ of mandamus

by May 29, 2019.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE